Case: 4:17-cv-02659-AGF Doc. #: 109 Filed: 10/23/20 Page: 1 of 3 PageID #: 545




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                 )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )       Case No. 4:17-CV-02659-AGF
                                         )
CHANTAY GODERT, et al.,                  )
                                         )
             Defendants.                 )

                            DEFENDANTS’ EXHIBIT LIST

      Inasmuch as Plaintiff has the burden of proof, Defendants cannot make a

determination until the close of plaintiff’s case as to all the evidence Defendants will

present. Defendants may present the following exhibits:

      Inasmuch as Plaintiff has the burden of proof, Defendants cannot make a

determination until the close of Plaintiff’s case as to all the evidence Defendants will

present. Nevertheless, Defendants expect to introduce the following exhibits:

      Def.-A Classification Hearing Form, 11/18/2016 (000371). 1

      Defendants may also introduce the following exhibits:

      Def.-B Inter-Office Communication from Rubino to Cutt, 12/8/2016 (000355);

      Def.-C Inter-Office Communication from Hansen to Chrisman, 1/31/2017

(000382);




      1
         Number in parentheses is the Bates Stamp Number as supplied by Defendants to
Plaintiff in discovery.
                                             1
Case: 4:17-cv-02659-AGF Doc. #: 109 Filed: 10/23/20 Page: 2 of 3 PageID #: 546




       Def.-D Inter-Office Communication from Preston to Chrisman, 1/31/2017

(000379);

       Def.-E Inter-Office Communication from Henderson to Chrisman, 2/15/2017

(000380);

       Def.-F Report of Incident, 11/21/2016 (000030-31);

       Def.-G Conduct Violation Report, 11/15/2016, and related Disciplinary Action

Report (000076-77);

       Def.-H Conduct Violation Report, 11/15/2016, and related Disciplinary Action

Report (000080-81) ;

       Def.-I   Informal Resolution Request, 12/7/2016 (000394-99);

       Def.-J Affidavit of Lautha Anderson, signed 6/5/2020 (ECF Doc. No. 79);

       Def.-K Amended Complaint, filed 12/11/2017 (ECF Doc. No 6);

       Def.-L Complaint, filed 10/30/2017 (ECF Doc. No. 1) ;

       Def.-M Medical     Accountability    Records    System,   Objective    Information,

11/21/2016 (Exhibit C to Complaint filed on 10/30/2017 (ECF Doc. No. 1));

       Def.-N Medical Accountability Records System, Nurse Encounter Soap Notes,

11/21/2016 (Exhibit D to Complaint filed on 10/30/2017 (ECF Doc. No. 1)).

       Def.-O Face Sheet of Lautha Anderson

       Defendants seek to authenticate Exhibits Def. A – Def. I and Def. O as records of

regularly conducted activity by affidavit or declaration pursuant to Fed R. Evid. 902(11).




                                             2
Case: 4:17-cv-02659-AGF Doc. #: 109 Filed: 10/23/20 Page: 3 of 3 PageID #: 547




       Defendants wish to reserve the right to present other exhibits depending on the

evidence offered by Plaintiff at trial, including exhibits needed to impeach or rebut

Plaintiff’s testimony or evidence.

                                         Respectfully submitted,

                                         ERIC S. SCHMITT
                                         Missouri Attorney General

                                         /s/ Michael Pritchett
                                         Michael Pritchett, Mo Bar No. 33848
                                         Assistant Attorney General
                                         James W. LeCompte III, Mo Bar No. 72899
                                         Assistant Attorney General
                                         Missouri Attorney General’s Office
                                         P.O. Box 899
                                         Jefferson City, Missouri 65102
                                         Telephone: (573)751-8864 (Pritchett)
                                                       (573)821-3616 (LeCompte)
                                         Fax:          (573)751-9456
                                         Email: Michael.Pritchett@ago.mo.gov
                                         Email: Wil.LeCompte@ago.mo.gov

                                         ATTORNEYS FOR DEFENDANTS
                                         RUBINO, PRESTON, AND HANSEN

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of October, 2020, I electronically filed the

foregoing with the Clerk of the Court’s ECF system which sent notice to:

       James W. Schottel, Jr.
       Schottel & Associates, P.C.
       906 Olive Street, PH
       St. Louis, MO 63101
       jwsj@schotteljustice.com
       Attorney for Plaintiff

                                         /s/ Michael Pritchett
                                         Assistant Attorney General

                                            3
